Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 33-41 and 49-50 are cancelled by examiner amendment.

Response to Amendment
The amendment filed on January 19, 2021 is acknowledged. Claims 1-32, 33-41 and 49-50 are cancelled. Claims 42-48 and 51-52  are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 42-48 and 51-52  are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 42-48 and 51-52  are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on January 19, 2021. It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “transmitting, in a first time interval and using M antenna ports and a first set of T1 time-frequency resources, an array X of MxTl symbols, each row of the array X corresponding to one of the M antenna ports and each column of the array X corresponding to one of the first set of T1 time-frequency resources, wherein X satisfies the expression XXH=aI, where XH is the conjugate transpose of X, I is an identity matrix, and a is a constant, and wherein M>32 and T1>M.”, as recited in claims 42 and 51. Thus independent claims 42 and 51 are allowable. 
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 43-48 and 52 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hessler et al. (US 2019/004590 A1) discloses the mechanism of A method implemented in a first radio device (UE) for quality reporting of a radio channel (2) comprising: Determining a condition of the radio channel and entering a monitoring phase if the condition of the radio channel exhibits an invariance of statistics of the radio channel (810, 811), Receiving at least one data symbol via said radio channel during the monitoring phase (812), Determining a statistical characterization of the radio channel based on the received data symbol (813), and Reporting a quality of the radio channel (2) to a second radio device if the statistical characterization exceeds a predetermined threshold (814). See paragraphs 0033 and 0063.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413